Citation Nr: 1616280	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  13-10 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a headache disorder.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for a disorder of the bilateral hands and wrists manifested by swollen and painful joints.

6.  Entitlement to service connection for a respiratory disorder.

7.  Entitlement to an initial rating in excess of 50 percent for mood disorder.

8.  Entitlement to an initial rating in excess of 10 percent for post-operative left ankle reconstruction.

9.  Entitlement to a compensable initial rating for lumbosacral strain.  

10.  Entitlement to a compensable initial rating for costochondritis.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to June 1998.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from February 2011 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In his February 2013 substantive appeal, the Veteran indicated that he wanted to testify at a Board hearing held at his local VA office; however, in correspondence dated in May 2015, the Veteran's representative indicated that the Veteran no longer desired to testify at a Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board must remand the case to remedy a procedural defect originating at the RO.

The record reflects that following the August 2012 statement of the case addressing the issues on appeal, additional pertinent evidence was developed by the RO.  This included the addition to the record of VA treatment records dated as recently as February 2016 as well as VA examinations relevant to the issues on appeal conducted in August 2012, September 2013, October 2013, March 2015, and February 2016.  Notably, the RO did not thereafter issue the Veteran a supplemental statement of the case addressing the additional evidence.

Pursuant to 38 C.F.R. § 19.31(b)(1), the agency of original jurisdiction (AOJ) will furnish the appellant and his or her representative a supplemental statement of the case if the AOJ receives additional pertinent evidence after a statement of the case or the most recent supplemental statement of the case has been issued and before the appeal is certified to the Board of Veterans' Appeals and the appellate record is transferred to the Board.

A review of the record does not reveal that the Veteran submitted a waiver of AOJ initial consideration with respect to any of the evidence added to the record following the August 2012 statement of the case.  See 38 C.F.R. §§ 19.37, 20.1304 (2015).
 
Given that the RO did not issue a supplemental statement of the case for any of the issues on appeal that addresses the pertinent evidence added to the record since the most recent statement of the case, the Board is compelled to remand the case for the RO to remedy this procedural deficiency.

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a supplemental statement of the case addressing all issues currently on appeal.  The supplemental statement of the case must include consideration of all evidence added to the record since the August 2012 statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




